EXAMINER’S COMMENTS REGARDING STATUS OF CLAIMS
1.	Claims 1-2 and 4-8, are pending. 
2.	Claims 7 and 8 are hereby canceled, authorized by the Attorney Neslihan I. Doran-Civan on 09/06/2022, (see attached Interview summary). 
3.	Claim 3 was previously canceled, therefore,
4. 	Claims 1-2 and 4-6 are Allowed.

Examiner’s Response to Amendment/Remarks
5.	The amendment/remarks filed on 06/08/2022 is acknowledged and hereby entered, as the remarks/amendments that Drego, Portiollo and Keithley, taken either alone or in any reasonable combination, fail to teach or suggest the newly amended limitations “generating, by the wallet device, a security information value based on the amount of currency of the transfer referenced in the one or more inputs and based on the amount of currency for the transaction fee defined by the second user input, wherein the security information value is generated in addition to the one or more inputs, and is configured to define directly or indirectly a control sum associated with the transaction, the control sum including (1) the amount of currency to be transferred to one or more receivers, (2) the amount of currency for the transaction fee associated a maximum amount of currency to be spent with the transaction, and (3) any amount of currency to remain or transferred back to the wallet device;” and further that Drego fails to teach the amended limitation “the security information value prevents an actual sum of (1) an actual amount of currency to be transferred to one or more receivers, (2) an actual amount of currency for the transaction fee associated with the cryptographically signed transaction, and (3) any actual amount of currency to remain or transferred back to the wallet device that is verifiable by the one or more nodes the cryptographically signed transaction is sent to, from exceeding the control sum, as recited in Applicant's claim 1” are persuasive, and without any prior art for these limitation, this application is hereby Allowed.

EXAMINER’S AMENDMENT
6.	Authorization for this Examiner’s Amendment was given in a telephonic interview with the Attorney Neslihan I. Doran-Civan, on 09/06/2022, based on the interview with Attorney. The Attorney authorized canceling of the withdrawn claims 7 and 8. Therefore, previously canceled claim 3, and claims 7-8 are now canceled. Pending claims 1-2 and 4-6 are hereby allowed.


REASONS FOR ALLOWANCE
7.	The following is an Examiner’s statement of reasons for allowance: 
The instant claims are directed to a method for producing a cryptographically signed transaction for the transfer of an amount of a currency within a blockchain. This is taught by the combination of Drego et al. (US 2016/0330031 A1) in view of Portillo et al., (US Pat. 7949600 B1) and Keithley et al., (US 2008/0272188 A1). Additionally, Drego teaches a method for producing a cryptographically signed transaction with a wallet device comprising a network interface configured for receiving one or more inputs and communicating with one or more nodes of a blockchain, a user interface configured for receiving at least one user input, and a processing unit configured to produce the cryptographically signed transaction for a transfer of an amount of a currency within the blockchain (“Bitcoin protocol”, ¶¶ [0003], [0035]-[0037]), the method comprising the steps of: retrieving, with the network interface of the wallet device (“digital wallet), the one or more inputs, with the network interface, from the one or more nodes of the blockchain “...” for a transfer of an amount of currency within the blockchain associated with the wallet device (Fig. 3-4, ¶¶ [0042]-[0047]); receiving, via the user interface of the wallet device, a first user input “...” (Fig. 3-4, ¶¶ [0042]-[0047]), and Portillo discloses  the transaction request comprises “...wherein the first user input defines an amount of currency to be transferred to one or more receivers” (col 10 line 1-18); receiving a second user input from the user interface, wherein the second user input defines an amount of currency for a transaction fee (col 6 lines 46-66); and Keithley discloses
 “...wherein each of the one or more inputs comprises a reference to one or more previous transactions...” (Fig. 2 item 26, ¶¶ [0026], [0030], [0043], and [0053]) and also discloses: “...wherein the first user input defines an amount of currency to be transferred to one or more receivers” (Fig. 2 item 26, ¶¶ [0026], [0030], [0043], [0051], and [0053]).
	However, the prior art does not disclose, neither singly nor in combination, the claimed combination of steps of: “generating, by the wallet device, a security information value based on the amount of currency of the transfer referenced in the one or more inputs and based on the amount of currency for the transaction fee defined by the second user input, wherein the security information value is generated in addition to the one or more inputs, and is configured to define directly or indirectly a control sum associated with the transaction, the control sum including (1) the amount of currency to be transferred to one or more receivers, (2) the amount of currency for the transaction fee associated a maximum amount of currency to be spent with the transaction, and (3) any amount of currency to remain or transferred back to the wallet device” and “wherein the security information value prevents an actual sum of (1) an actual amount of currency to be transferred to one or more receivers, (2) an actual amount of currency for the transaction fee associated with the cryptographically signed transaction, and (3) any actual amount of currency to remain or transferred back to the wallet device that is verifiable by the one or more nodes the cryptographically signed transaction is sent to, from exceeding the control sum” 

8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the 
Examiner should be directed to VINCENT IDIAKE whose telephone number is (571)272-1284.  The examiner can normally be reached on Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571)272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair /PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT I IDIAKE/Examiner, Art Unit 3685                                                                                                                                                                                                        
/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685